Citation Nr: 0004660	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-02 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service connected post traumatic stress disorder (PTSD).

2.  Entitlement to restoration of a 10 percent disability 
rating for service-connected right Achilles tendinitis, 
currently rated as noncompensable (0%).

3.  Entitlement to restoration of a 10 percent disability 
rating for service-connected left Achilles tendinitis, 
currently rated as noncompensable (0%).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from January 
1975 to January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for PTSD and assigned a 10 percent rating, 
effective in August 1996.  That rating decision also proposed 
a reduction from 10 percent to noncompensable (0%) for the 
veteran's service connected left and right Achilles 
tendinitis.  

The Board has recharacterized the issue of entitlement to a 
rating in excess of 10 percent for service connected PTSD in 
order to comply with the recent opinion by the United States 
Court of Appeals for Veterans Affairs (Court), in Fenderson 
v. West, 12 Vet. App. 119 (1999).  In that case, the Court 
held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case (SOC) 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson v. West, 12 Vet. App. 132 (1999), emphasis in the 
original.  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for issuance of a SOC.  
Id.  As in Fenderson, the RO in this case has also identified 
the issue on appeal as a claim for an increased disability 
rating, rather than as a disagreement with the original 
rating award for the veteran's PTSD. 


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for an increased rating in this case is 
shown to be well grounded, but the duty to assist him in its 
development has not yet been fulfilled.  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

The veteran is receiving disability benefits from the Social 
Security Administration (SSA).  The veteran submitted a copy 
of the SSA decision.  In February 1998 the RO requested from 
SSA the records related to the veteran's disability 
determination.  However, the Board does not find any response 
of record in the veteran's claims file.  The RO must obtain 
these records.  

The Court has held, that in the case of a claim for an 
increased rating, VA must obtain Social Security 
Administration decisions and records which have bearing on the 
veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 
3 Vet. App. 519 (1993).  

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case. VA O.G.C. Prec. Op. 
11-97 at 1; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
This determination depends on the facts of the particular 
case and therefore is made on a case-by-case basis. 
VAOPGCPREC 11-97 at 2.  The VA Schedule for Rating 
Disabilities for evaluating the degree of impairment 
resulting from service-connected psychiatric disorders was 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), with 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996), codified at 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).  In the present case, the 
RO did not consider the rating the veteran's PTSD under the 
old rating criteria.  This must be done.  

The medical evidence of record assigns the veteran Global 
Assessment of Functioning Scale scores of approximately 40 
for his service connected PTSD.  The Board notes that this 
score is indicative of major psychiatric impairment.  
American Psychiatric Association:  DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).  However, 
the veteran has testified that he is currently in school 
finishing up work on a Masters Degree in social work.  The 
Board finds these two facts to be somewhat incongruous.  
Therefore, another VA psychiatric examination of the veteran 
should be conducted.  The Court has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

Finally, in the April 1997 rating decision the RO proposed to 
reduce the 10 percent disability ratings for the veteran's 
service-connected right and left Achilles tendinitis to 
noncompensable (0%).  In a letter of notification, the RO 
indicated that the veteran could submit evidence to show that 
the proposed reduction should not be made, and that if no 
such evidence were received, the reduction would be effective 
"the first day of the third month following our notice to you 
of the final decision."  He was provided his appellate rights 
should he wish to appeal the denial of the other claims at 
issue.  In May 1997, the veteran sent in additional evidence 
under cover of a VA Form 9 on which he specifically appealed 
the "proposed decision" to reduce the ratings.  In June 1997 
the veteran submitted a Notice of Disagreement with respect 
to proposed rating reductions.  However, in November 1997 the 
RO reduced the ratings, effective March 1, 1998, and never 
addressed these issues again.  It is not clear that the 
veteran was provided notice of the final decision reducing 
the evaluations.  In such cases, there is authority 
determining that the appellate process has commenced and that 
the appellant is entitled to a statement of the case on the 
issue. See Pond v. West, 12 Vet. App. 341 (1999); Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:


1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The veteran should be examined by a VA 
psychiatrist to determine the nature and 
extent of the service-connected PTSD.  The 
report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with the service 
connected PTSD and which are not.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
psychiatrist should describe how the 
symptoms of the service-connected PTSD 
affect the veteran's social and industrial 
capacity.  The psychiatrist is requested 
to answer how the veteran's prior GAF 
scores of 40 can be reconciled with the 
fact that he is successfully completing a 
Masters Degree Program in Social Work.  
All necessary special studies or tests 
including psychological testing are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physicians include 
a definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner.

3.  The RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the NOD, and, as 
appropriate, issue a Statement of the 
Case addressing the issues of entitlement 
to restoration of a 10 percent disability 
rating for service-connected right 
Achilles tendinitis, and entitlement to 
restoration of a 10 percent disability 
rating for service-connected left 
Achilles tendinitis.  

4.  The RO should, with the promulgation 
of the Statement of the Case, inform the 
appellant that to complete the appellate 
process he should complete a timely 
Substantive Appeal and forward it to the 
RO.

5.  Subsequently, the RO should consider 
the issue of entitlement to a rating in 
excess of 10 percent for the veteran's 
service connected PTSD.  

The RO must consider rating the 
veteran's service connected PTSD 
under both the old and new rating 
criteria.  Compare 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 
(1996), with 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999); VA 
O.G.C. Prec. Op. 11-97 at 1; 
Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The RO is also reminded that at 
the time of an initial rating, 
separate, or staged, ratings can 
be assigned for separate periods 
of time based on the facts found.  
See Fenderson v. West, 12 Vet. 
App. 119 (1999).


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving rating the 
veteran's service connected PTSD will be postponed until the 
remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 




appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


